891 F.2d 286
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wrenn H. HILLIARD, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-2366.
United States Court of Appeals, Fourth Circuit.
Argued:  Nov. 1, 1989.Decided:  Nov. 22, 1989.

George Lawrence Fitzgerald, for appellant.
Clifford Carson Marshall, Jr.  (Thomas J. Ashcraft, United States Attorney, Charles E. Lyons, Assistant United States Attorney, on brief), for appellee.
Before DONALD RUSSELL, Circuit Judge, BUTZNER, Senior Circuit Judge, and JOSEPH H. YOUNG, Senior United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
Wrenn H. Hilliard, plaintiff-appellant, appeals the denial of his claim for disability benefits under the Social Security Act.


2
Appellant was born December 8, 1924.   He completed high school and received training as a diesel mechanic while in the service from 1943 to 1945.   He worked as an internal auditor for a convenience store from 1954 to November 1985.   Appellant filed his application for disability benefits on May 12, 1986, alleging disability as of November 29, 1985, because of lung disease, heart disease, diabetes and depression.


3
Upon consideration of written briefs, oral arguments of counsel, and the whole record in this case, we find that the denial of benefits by the Secretary was supported by substantial evidence.   We, therefore, affirm the judgment of the district court.


4
AFFIRMED.